 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of ElectricalWorkers, AFL-CIO, Local 648(Foothill Electrical Corporation)andBrackCollier,An Individual.Case 9-CB-1585April 21, 1970DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERS FANNINGAND BROWNOn November 6, 1969, Trial Examiner Samuel M.Singer issued his Decision in the above-entitled case,finding that the Respondent Union had engaged in andwas engaging in certain unfair labor practices withinthe meaning of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. There-after, the Respondent Union filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board has delegateditspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Exam-inermade at the hearing and finds that no prejudicialerror was committed. The rulings are hereby affirmed.The Board has considered the Trial Examiner's Decision,the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions,' andrecommendations of the Trial Examiner.'ORDERshall take the action set forth in the Trial Examiner'sRecommended Order, as herein modified:1.Delete the references to "Foothill Electric Corpora-tion" from paragraphs 1(b) and 2(e) of the Trial Examin-er's Recommended Order.2.Substitute the following for paragraph 2(b) of theTrial Examiner's Recommended Order:"Notify the aforementioned Association, in writing,with a copy to Brack Collier, that the Respondent hasno objection to Collier's employment, in accordancewith the valid provisions of the collective-bargainingagreement between the Respondent Union and the Cin-cinnati Chapter, National Electrical Contractors Associa-tion,Hamilton Division, and will not discriminate inhis selection for employment or the employment ofanyother job applicant who is not a member of theRespondent of any other union."3.Substitute the attached Notice in place and steadof the Appendix attached to the Trial Examiner's Deci-sion.NOTICETo ALL JOB APPLICANTS USING OUR HIRING HALL,WHETHER OR NOTMEMBERS OFINTERNATIONALBROTHERHOODOF ELECTRICALWORKERS,AFL-CIO,LOCAL 648POSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard hereby adopts as its Order the RecommendedOrder of the Trial Examiner, as modified below, andorders that the Respondent Union, International Brother-hood of Electrical Workers, AFL-CIO, Local 648, Ham-ilton,Ohio, its officers,agents,and representatives,'These findings and conclusions are based,in part,upon the TrialExaminer's credibility determinations to which the Respondent UnionexceptsOn the basis of our careful review of the record, we concludethat the Trial Examiner's credibility resolutions are not contrary tothe clear preponderance of all the relevant evidence, and we findno basis for disturbing themStandard DryWall Products, Inc ,91NLRB 544, enfd 188 F 2d 362 (C A 3)2We conclude,inagreementwith the Trial Examiner, that theRespondent Union, in the operation of its exclusive hiring hall, violatedSection8(b)(2) and (1)(A) of the Act by refusing to referBrackCollierfor employment on December 9, 1968, becausehe was not a unionmemberInternationalUnionof United Brewery, Flour,Cereal,SoftDrink and Distillery Workers ofAmerica,AFL-CIO,(Considine Distribut-ing Co ),166 NLRB 915,Carpenters Union Local 180, United Brother-hood of Carpenters and Joiners of America, AFL-CIO (GoldenStateRunway and Engineering Company), 162 NLRB 950 We thereforefind itunnecessaryto adopt the Trial Examiner'sfurther finding thattheRespondent refused to refer Collier for employment to a specificemployer, namely, the Foothill Electrical CorporationWe shall modifythe RecommendedOrder as requested by theRespondentto providethat future referrals shall be made in accordance with the valid provisionsof the collective-bargaining agreement,WE WILL NOT fail or refuse to refer any nonunionmember to a job on the same basis as a unionmember, as provided in the valid provisions ofour collective-bargaining agreement with the Cincin-nati Chapter, National Electrical Contractors Asso-ciation, Hamilton Division.WE WILL NOT cause or attempt to cause anyemployer to deny employment to any applicantor employment because he is not a member ofour Union or any other union, in accordance withthe valid provisions of our collective-bargainingagreement.WE WILL reimburse Brack Collier for any lossof earnings suffered by him because of our failureand refusal to refer him for work.WE WILL notify the aforementioned Association,inwriting,with a copy to Brack Collier, that wehave no objection to Collier's employment, inaccordance with the valid provisions of the collec-tive-bargaining agreement between our Union andthe Cincinnati Chapter, National Electrical Contrac-tors Association, Hamilton Division, and WE WILLNOT discriminate in his selection for employmentor the employment of any other job applicant whois not a member of our Union or any other union.182 NLRB No. 4 INTL.BROTHERHOODOF ELECTRICALWORKERS,LOCAL 648DatedByiINTERNATIONALBROTHERHOOD OFELECTRICALWORKERS,AFL-CIO,LOCAL 648(Labor Organization)(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions,may be directed to the Board'sOffice, Room 2407, Federal Office Building, 550 MainStreet, Cincinnati, Ohio 45202, Telephone 513-684-3686.TRIAL EXAMINER'S DECISIONSAMUEL M. SINGER, Trial Examiner: This proceedingwas tried before me at Dayton, Ohio, on May 26 andAugust 5, 1969, pursuant to a charge filed on January13 and complaint issued on March 27, 1969.' The com-plaint alleged that Respondent, in violation of Section8(b)(2) and (1)(a) of the Act, discriminatorily refusedto refer the Charging Party for employment to FoothillElectric Corporation and other employers with whomLocal 648 had a collective agreement because the Charg-ing Party was not a union member.2 All parties appearedand were afforded full opportunity to be heard andto examine and cross-examine witnesses. Briefs werereceived from General Counsel and Respondent.Upon the entire record of the case3 and from myobservation of the witnesses, I make the following:FINDINGS AND CONCLUSIONS1.JURISDICTION; LABOR ORGANIZATION INVOLVEDAt all material times Respondent Local 648 has beenparty to a collective agreement with the Association'On July 8,1969, I granted General Counsel'smotion to reopenthe record(which had been closed on May 26, 1969)for the purposeof receiving into evidence a copy of the collective-bargaining contractbetween Local 648 and the Cincinnati Chapter, National ElectricalContractors Association,Hamilton Division(herein called the Associa-tion)TheJuly 8 order also provided for a supplemental hearing tobe held on August5, 1969 (See infra B, 4 )YThe complaint,as issued,also covered the charge filed by theChargingParty (Collier)against another union(International Brotherhoodof ElectricalWorkers,AFL-CIO, Local82) in Case9-CB-1586Atthe hearing,IgrantedLocal82'smotion to sever that case fromthe instant case(9-CB-1585)on the ground that the two cases involvedseparate and autonomous unions with different areas of jurisdiction,different employers and areas in which the claimed violation occurred,different incidents and dates of alleged unfair labor practices, andno claim of concerted action or collusion by the two Unions in thecommission of the violations alleged See also my decision in Case9-CB-1586,issued this date3Transcript correctedby my orderon noticedatedOctober 22,196967(see fn. 1, supra) of which Foothill Electric Corporationwas a member. Foothill is a California corporation,engaged in the business of electrical construction workon various projects in several States, including a projectatMiddletown, Ohio. During the past representativecalendar year Foothill had a direct outflow into interstatecommerce of goods and services valued in excess of$50,000. I find that Foothill is engaged in commercewithin the meaning of Section 2(6) and (7) of the Actand that assertion of jurisdiction here is proper.Respondent Local 648 is a labor organization withinthe meaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsRespondent's collective agreement with the Associa-tion provides that Local 648 "shall be the sole andexclusive source of referrals of applicants for employ-ment." The Union is required to "select and refer"applicants on a nondiscriminatory basis from a registerof applicants. The contract sets up four "groups" bymeans of which applicants are classified on the basisof experience, an examination (given by an IBEW local),residence in the area, and length of employment underthecollective-bargainingagreement.Thosemeetingrequirements maximally fall into Group I (the top prioritygroup) and those meeting the least stringent requirementsminimally fall into Group IV (the lowest priority group).4Charging Party Collier was employed by Foothill Elec-tric (an Association member) at its Middletown, Ohio,project in August 1966. He worked as a "white ticket"or nonunion journeyman wireman until October 1967when he became a member of Local 1438, an IBEWaffiliate with headquarters in Magna, Utah. On acquiringhis Local 1438 card, Collier voluntarily terminated hisemployment at Foothill "to clear through the Hall"and be referred to Foothill as a union employee.' Colliercredibly testified, without contradiction," that when hevisited Local 648's office (in Hamilton, Ohio), on October16, 1967,BusinessAgent McClure asked him to showhisLocal 1438 dues receipts. Collier produced themand McClure wrote out "a referral to Foothill Electric"slip.McClure then said, "Well, you had better hangon to it [the Local 1438 card] because it will meanamountain of money to you."7 Collier continued to4The complaint does not allege that the exclusive referral system(including the classification system governing the order of dispatchof applicants for employment) is unlawful5Collier testified that he quit at the suggestion of Jim Flick, whomhe described as the Local 648 steward on the Foothill job Accordingto Collier, Flick promised to obtain immediate clearance through Local648 Business Agent McClure so that he would "be back into workthe next day and not lose no pay at all " At the hearing I reserveddecision on Respondent's motion to strike this testimony on the groundthatGeneral Counsel failed to establish that Flick was a steward oragent of Respondent I now grant Respondent's motion and placeno reliance on the indicated testimonyfiTestimony (relating to an event in the pre-Section 10(b), 6-monthperiod) admitted only as background'In completing Local 648's "Application for Referral, "Collier listedhis prior experience, including at least 4 years of electrical construction 68DECISIONS OF NATIONALLABOR RELATIONS BOARDwork for Foothill until June 28 or 29, 1968, when hedecided to leave Foothill for Houston, Texas.On July 1, 1968, Collier visited Respondent's officeand asked Business Agent McClure for a letter to assisthim in obtaining a job at Houston. McClure wrotethe following letter of recommendation:This will introduce Brack Collier of Local Union1438 I.B.E.W. who has worked as a'JourneymanWireman in the jurisdiction of Local Union #648for the past two and one half [2-1/2] years.His work has been highly satisfactory as a Jour-neyman Wireman.Around August 1, 1968, Collier returned from Texasand obtained employment in the Dayton, Ohio, areaunder the jurisdiction of IBEW Local 82. He was laidoff by Hughes-Bechtol Corporation (in the Dayton area)on December 6, 1968.In the meantime, in September 1968, Local 1438 ref-used to accept Collier's dues payment and canceledhisLocal 1438 membership. In a letter of October 5,1968, Local 1438 Financial Secretary Taylor explainedto Collier that he (Taylor) "was in error" in admittingCollier to membership "to begin with" since Collierhad not been working in the area under Local 1438'sjurisdiction.Collier credibly testified that on December 9, 1968(3 days after his layoff by Hughes-Bechtol Corporation),he telephoned Local 648 Business Agent McClure, toldhim that he was out of a job, and asked if he had"any openings."When McClure said that he heardCollier "had difficulty with [his] ticket," Collier agreedthat "that was right." McClure then said that Local648 did not refer "white ticket men [nonunion applicants]out of their hall." When Collier asked about FoothillElectric needing help, McClure replied that "their callhad been filled."About 2 days later (December 11 or 12), Collier tele-phoned McClure that Foothill Electric had advised himthat "they did too have a call in for men." McCluresaid, "I told you that Foothill's order had been filled."When Collier asked if he "could just give [him] afew weeks' work, just until after the first of the year,then if he wanted [him] to [he] would quit," McClurereplied that "there was nothing he could do." In thesame conversation, Collier asked McClure if he couldwork for a contractor friend (Harvey Price) if the lattercalled the union hall and asked for Collier by name.McClure responded that Price "can't choose his men.If he calls the hall he'll have to take whoever I haveavailable to send out.""workWhile stating (in his application) that he was `willing to takea qualifying journeyman wireman examination to be conducted by Local648, he also claimed (contrary to fact) that he had already passedone given by Local 1438"The findings in the last two paragraphs concerning the Collier-McClure conversations of December 9 and II or 12 are based onthe testimony of Collier, who impressed me as an essentially crediblewitness In crediting Collier, I have not overlooked (1) his inaccuratestatement in his October 16, 1967 (Local 648) application for referral,to the effect that he had passed a Local 1438 job qualifying examination(supra, fn7), and (2) his failure to specifically mention the DecemberI ior 12 conversation in his prehearing statement I regard as significantB.Conclusions1.Itisundisputed that the collective agreementbetween Respondent(Local 648)and the Associationcontains an exclusive hiring hall clause.It is also undis-puted that under that clause Repondent was under alegal obligation to refer job applicants to Associationmembers, including Foothill Electric,on a nondiscrimina-tory basis, without regard to membership or lack ofmembership in the Union.SeeLocal 357,InternationalBrotherhood of Teamsters [Los Angeles-SeattleMotorExpress]v.N.L.R.B.,365 U.S. 667;Local 269, Interna-tional Brotherhood of Electrical Workers(Mercer CountyDivision,Electrical Contractors Association),149 NLRB768, enfd. 357 F.2d 51, 55(C.A.3);International Brother-hood of Electrical Workers,LocalUnion 340,AFL-CIO(Walsh Construction Company),131NLRB 260, enfd.301 F.2d 824(C.A. 9). The basicissue here is whetherRespondent's December 9 refusal to refer Collier toFoothillwas based on the fact that Collier was notamember of Respondent or its sisterLocal1438. "Itiswell established that both the union and the employerviolate the statute if they commit discriminatory actsagainst specific employees or applicants for employmentin the operation of a hiring hall agreement or arrangementwhich in itself is lawful."Pan Atlantic Steamship Com-pany,132 NLRB 868, 871.2.The record shows that,before Local 648 BusinessAgentMcClure first cleared Collier for employmentinOctober 1967, McClure requested Collier to produceevidence of union membership.When Collier displayedhisLocal 1438 dues receipts,McClure wrote out "areferral to Foothill Electric," telling Collier that he"had better hang on" to his membership"because itwill mean a mountain of money to you." Collier remaineda Local 1438 member until September 1968, when LocalRespondent's unexplained failure to call its own agent, McClure, tocontradict or give his version of the incidents to which Collier testifiedCfN L R B v Wallick & Schwalm,198F 2d 477, 482 (C A 3),NLRB v Kalof Pulp & Paper Corp, 290 F 2d 447, 451 (C A9) (Nor did Respondent call any of the employers involved (Foothilland Price) to rebut Collier's testimony ) Respondent called- (at thesupplemental hearing) only one witness, its secretary, Phyllis Apgar,in an effort to impugn Collier's credibilityHowever, I regard hertestimony as vague and unreliable According to Mrs Apgar, in "thefirst party of December" 1968 she overheard a "loud" conversationinMcClure's office (adjacent to her own) wherein Collier allegedlysaid that "he wasn't going to fill out an application because it wouldn'tdo him any good anyway " She admitted that she herself did notspeak to Collier, that Collier did not announce or otherwise identifyhimself, that she did not see him enter the office (she allegedly onlysaw him leave it), that she only heard the few quoted words, andthat as many as 30 to 35 employees visit the union office in a morningAccording to Apgar, it was McClure who "told [her] who it was"that spoke with him in the office Again I note that McClure didnot take the stand to give his version of the incident On the otherhand, Collier frankly and unequivocally testified that he had not beento the union office in December-indeed not since McClure had givenhim the July I, 1968, letter of recommendation for a job in Texas(supra),that he never saw Mrs Apgar before the hearing, that hisDecember 9 and II or 12 conversations with McClure were by telephone,and that McClure on those times did not request him to fill out anyapplicationNo satisfactory explanation has been advanced as to whyCollier,who was unemployed and eager for employment, would refuseto fill out an application if such step could mean the difference betweenworking and not working INTL.BROTHERHOODOF ELECTRICALWORKERS,LOCAL 648691438 canceled his membership because he had not beenworking in its territorial jurisdiction. On December 9,1968,when Collier again sought referral throughRespondent, McClure, noting Collier's "difficulty with[his] ticket," told Collier that Respondent was not refer-ring "white ticket men [nonunion applicants] out oftheir [hiring] hall." This, then, appears' to be one ofthose "rare" cases where there is "direct evidenceof a purpose to violate the statute."N.L.R.B. v. Interna-tional Union of Operating Engineers, Hoisting and Porta-bleLocal No. 101, [Sub Grade Engineering Co.],216HartsellMillsCo. v. N. L.R.B.,,11I F. 2d 291, 293 (C. A. 4).3.Respondent's contention (br. p. 15) that no findingof discrimination has been established "since the recordcontains no evidence that there were in fact any jobsopen for referrals on the particular dates in question"isrejected.The record shows that on December 9,when Collier askedBusinessAgent McClure if therewere "any openings," McClure indicated that he couldnot refer him because Respondent did not clear nonunionapplicants and not because jobs were unavailable. Hence,itwas unnecessary to show that jobs were availableon the particular day when Collier requested referral.SeeN.L.R.B. v. Local 803, International Brotherhoodof Boilermakers, [HarborShipMaintenance Co.],218F.2d 299, 302 (C.A.3);N.L.R:B. v. Lummus Co.,210'F.2d 377, 380-381 (C.A. 5).9 Nor is there meritin Respondent's suggestion (br. pp. 16-18) that the instantcase is comparable to other Board cases 19 where unionsees because the job applicants failed to comply withunion rules requiring them to pass qualifying examina-tions.The fact is that here Respondent's refusal to'refer Collier was not predicated on that ground. "Itis the `true purpose' or 'real motive' in hiring or firingthat constitutes the test"(Local 357, Teamsters v. LocalN.L.R.B. [Los Angeles-Seattle Motor Express],365 U.S.667, 675) and, so long as a reason for referral or dischargeisone proscribed by the Act,it isimmaterial that othervalid reasons for the action may also be present.N.L.R.B. v. Local Union. No. 38, United Associationof Journeymen, [D. I. Chadbourne, Inc.],388 F.2d 679,680 (C.A. 6). Furthermore, McClure's, July 1, 1968,letter recommending Collier for employment in an areaoutside of Respondent's jurisdiction (Texas) demon-strates thatMcClure had regarded Collier as a "highly9Cases relied on by Respondent (br p 15) are distinguishableThus, inPan AtlanticSteamshipCompany,132 NLRB 868,allapplicantswere referred in a nondiscriminatory manner, irrespective of unionmembership or nonmembership In KearneyConvention Center, Inc ,169NLRB 264, it was found that the employer's refusal to hire astrikerwas predicated on lack of work and not a discriminatory ruleagainst hiring strikers, the Board expressly distinguished the situationfrom Shawnee Industries, Inc , 140 NLRB .1451, 1453, where it "foundthat the absence of vacancies did not absolve the Employer fromviolating Section 8(a)(3) of the Act where the record clearly showedthat the employer refused to consider certain job applicants becausethe individuals involved were known union adherents "" InternationalAssociation of Heat and FrostInsulatorsand AsbestosWorkers (CatalyticConstructionCo ),164 NLRB 916,Local 367, IBEW(National Electrical Contractors Assn ),134 NLRB 132, 135satisfactory . . . Journeyman Wireman" while he wasa union member.Underallthe circumstances,Ifind and concludethat it wasCollier's lack of union membership-notjob unavailability or failure to qualify for jobs-thatprompted and was the true reason for Respondent'srefusal to refer Collier for employment.Respondent'sconduct thereby constituted a clear violation of Section8(b)(2) and(1)(A) of the Act4.Respondent in its brief (pp. 11-14) renews a proce-dural contention already disposed of at the hearing.As notedsupra,fn. 1, on July 8, 1969, I issued anorder granting, General Counsel's motion to reopen therecord to receive evidence and reopened the proceedingfor a supplemental hearing. Respondent contends that"General Counsel's request for a supplemental hearingwas improper."As Respondent states, the hearing was closed onMay 26, 1969, after counsel for General Counsel complet-ed his case. Respondent called no witnesses and adducedno documentary evidence, resting its case after I haddenied its motion to dismiss for "failure of proof onbehalf of the Charging Party." On June 6, 1969, GeneralCounsel moved to reopen the record for the purposeof introducing a copy of the collective agreementbetween Respondent and the Association, alleging thatthe document was pertinent to the issues and throughinadvertence had not previously been offered. Afterdue consideration, I granted the application, but, toavoid the possibility of prejudice to Respondent,reopened the proceeding for a supplemental hearing,held on August 5, 1969',for the purpose of affordingRespondent opportunity to present such evidence andcontentions as it considered necessary and appropriate.While not unmindful of the inconvenience and possibleexpense of a'reopened hearing, I concluded that underall the circumstances this procedure 'was in promotionof the policies of the Act and. in the public interest.As explained in the July 8, 1969, order:While agreeing with Respondent's contention thatCounsel for General Counsel was neglectful in fail-ing to adduce the evidence in question (a collective-bargaining agreement) during the hearing, I amnevertheless of the view that under all the circum-stances the granting of General Counsel's motionis in promotion of the policies of the Act andin the public interest. Parties 'should be mindfulthat this is not a private lawsuit, but a publicproceeding to vindicate public rights. The publicinterest must thus be balanced against any unconve-nience and possible expense that Respondent maysuffer from a reopened hearing. Respondent is apurported signatory to the proffered collectiveagreement, the agreement was expressly referredto in the complaint, and it is clearly material tothe issues raised. To deny admission into evidenceof this. document on the ground of inadvertenceof counsel would exalt technicality over substance. 70DECISIONSOF NATIONALLABOR RELATIONS BOARDSo technical and narrow a view would be inconsis-tent with the public interest here."Cf.National Licorice Co.,v. N.L.R.B.,309 U.S. 350,361-364;Amalgamated Utility Workers v. ConsolidatedEdisonCo., 309 U.S. 261, 265-269; see alsoCentralFreight Lines, Inc.,133NLRB 393, 394, In. 1. In anyevent,Respondent has shown no legal prejudice; ithas been afforded full opportunity at the supplementalhearing to adduce evidence and to meet General Coun-sel's case.I conclude that Respondent's refusal to refer Collierto Foothill Electric Corporation on December 9, 1968,was violative of Section 8(b)(2) and (1)(a) of the Act.CONCLUSIONS OF LAW1.By discriminatorily refusing to refer the ChargingParty (Brack Collier) for employment on December 9,1968, to Foothill Electric Corporation (a member ofthe Association with whom Respondent has an exclusivereferral agreement) because Collier was not a unionmember, Respondent has caused employer discrimina-tion against an employee in violation of Section 8(a)(3) of the Actand hastherebyengaged in and is engagingin unfair labor practices within the meaning of Section8(b)(2) and 1(A) of the Act.2.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it be orderedto cease and desist therefrom and to take certain affirma-tive action to effectuate the policies of the Act.Ishall further recommend that Respondent notifyFoothill Electric, the Association, and Brack Collier,inwriting, that it will not discriminate against Collieror any other job applicant in selecting or referring themfor employment through its hiring hall procedures,because of nonunion membership. I shall also recom-mend that Respondent make Brack Collier whole forany loss of earnings suffered by reason of the discrimina-tion against him. The amount of backpay shall be comput-ed in accordance with the formula approved in F. W.Woolworth Company,90 NLRB 289, with interest asprescribed inIsis Plumbing & Heating Co.,138 NLRB716.Since the unlawful conduct of Respondent indicatesa purpose to limit the lawful rights of employees, andthe danger of its continued and further commissionis reasonably foreseeable, I shall also recommend thatRespondent cease and desist from causing or attemptingto cause any employer to deny employment in violationof Section 8(a)(3) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record, and" By order datedAugust 7,1969, the Board denied Respondent'srequest for special permission to appeal from the July 8 orderpursuant to Section 10(c) of the Act, I hereby makethe following:RECOMMENDED ORDERInternationalBrotherhood of ElectricalWorkers,AFL-CIO, Local 648, its,officers, agents, and representa-tives, shall:,1.Cease and desist from:(a)Denying employment or referral to employmentto any employee or potential employee because he isnot a member of any union.(b)Causing or attempting to cause Foothill ElectricCorporation, the Cincinnati Chapter, National ElectricalContractors Association, Hamilton Division, or any ofitsmembers, to deny employment, in violation of Section8(a)(3) of the Act.(c) In any like or relatedmanner restrainingor coerc-ing employees in the exercise of any right guaranteedin Section 7 of the Act.2.Take the following affirmative action necessaryto effectuate the policies of the Act:(a)Make whole Brack Collier for any loss of payhemay have suffered because of the discriminationagainst him, in the manner set forth in the sectionof this Decision entitled "The Remedy."(b)Notify Foothill Electric Corporation, as well asthe aforementioned Association, in writing, with a copytoBrack Collier, that Respondent has no objectiontoCollier's employment and will not discriminate inhis selection for employment or the employment ofany other job applicant who is not a member of Respond-ent or any other union.(c)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all records pertaining to employment through its hiringhalls and all records relevant and necessary to compli-ance with above paragraph (a).(d)Post at its business office, hiring halls, and meetingplaces copies of the attached notice marked "Appen-dix."12 Copies of said notice, on forms provided bytheRegional Director for Region 9, after being dulysigned by Respondent's official representative, shall beposted by it immediately upon receipt thereof, and beaintained by it for 60 consecutive days thereafter,it, conspicuous places, including all places where noticestomembers are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said notices12In the event no exceptions are filed as provided by Section 102 46of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions, recommendations, and Recommended Orderherein shall, as provided in Section 102 48 of the Rules and Regulations,be adopted by the Board and become its findings, conclusions, andorder, and all objections thereto shall be deemed waived for all purposesIn the event that the Board's Order is enforced by a Judgment ofaUnited States Court of Appeals, the words in the notice reading"Posted by Order of the National Labor Relations Board" shall bechanged to read "Posted pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National LaborRelationsBoard " INTL.BROTHERHOODOF ELECTRICALWORKERS,LOCAL 648are not altered, defaced, or covered by any other mate-rial.(e)Mail signed copies of the attached notice to Foot-hillElectric Corporation and the aforementioned Associ-ation for posting, it or they being willing, at its ortheir business office, including (if applicable) the Middle-town, Ohio, jobsite, and elsewhere within the geograph-ical area of Respondent's jurisdiction or operations71(f)NotifytheRegionalDirectorforRegion 9, inwriting, within20 daysfrom the receiptof thisDecision,what steps have been taken to comply herewith."13In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify said RegionalDirector, in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "